DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 11/30/2020 is acknowledged.  The traversal is on the ground(s) that Group II is directed to a method of securing an augment to an acetabular shell that includes features of the acetabular shell and augment system claimed in Group I, therefore there is no undue burden on the examiner to search Groups I and II as the search would include searching the same classification.  This is not found persuasive because the device claims of Group I, classified in A61F2/34, have a different classification from the method claims of Group II, classified in A61F2/4609. Further, the determination of an undue search burden is not limited to just the classification. The inventions require a different field of search including employing different search strategies or search queries. Therefore, there is an undue search burden on the examiner in addition to there being a lack of unity of the invention.
The requirement is still deemed proper and is therefore made FINAL.
Claims 7-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/30/2020.
Applicant’s election without traverse of Species A in the reply filed on 11/30/2020 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 15-17, 19, 45, and 46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 6 recites the limitation "the mounting element" in line 8.  There is insufficient antecedent basis for this limitation in the claim. First and second mounting elements are claimed therefore it is unclear what “the mounting element” refers to.
Claim 15 recites the limitation "the body" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 is unclear because claim 17 recites that the first end portion comprises a portion of a locking mechanism, but claim 1 recites that the first end portion comprises a first portion of a locking mechanism. Is it unclear if the “portion” of claim 17 is the same as the “first portion” of claim 1. 
Claim 19 refers to “a receptacle” of the acetabular shell, but claim 1 defines “a recess” for the second portion of the locking mechanism. It is unclear what the receptacle of claim 19 is. For examination, the receptacle is interpreted as the recess since the specification defines the teeth as being located in the recess (also see claim 3 of the application which recites “teeth in the recess”).
Claim 45 is unclear because the claim defines the recess as a cavity located between the first surface and the second surface, but the first and second surfaces are defined on the augment while the recess is defined in the shell. For examination, the first and second surfaces are considered the first and second shell surfaces.
46 recites the limitation "the teeth" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 41, 42, and 45 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haidukewych 2013/0184832 (hereafter referred to as Haidukewych).
Regarding claim 1, Haidukewych discloses an acetabular shell and augment system 16 for attachment to a bone, the system comprising an augment 14 extending from a first end portion (portion near surface 36) to a second end portion (portion opposite 36) and having a first surface (top or bottom) and a second surface opposite the first surface (the other of top or bottom), the first end portion including a first portion 32 of a locking mechanism, and a shell 18 having first thickness defined between a first shell surface (considered the outer surface) and a second shell surface (considered the inner surface), the shell including a second portion 28 of the locking mechanism, wherein the second portion of the locking mechanism is a recess that extends into the first shell surface (fig. 3), and wherein the first portion of the locking mechanism and the second portion of the locking mechanism are adapted to move relative to one another from an unlocked state to a locked state to fixedly couple the augment to the shell (pars. 28-29 disclose how the components are secured to one another after positioning).
Regarding claim 2, see figs.4-7 for the complementary shapes of the recess and the first end portion.
Regarding claim 41, Haidukewych discloses an acetabular shell and augment system 16 for attachment to a bone, the system comprising an augment 14 extending from a first end portion (portion 
Regarding claim 42, see figs.4-7 for the complementary shapes of the recess and the first end portion.
Regarding claim 45, see the cavity 28 between the first and second shell surfaces in figs. 3-7.
Claims 1, 2, 41, 42, and 45 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tornier 6,454,809 (hereafter referred to as Tornier).
Regarding claim 1, Tornier discloses an acetabular shell and augment system for attachment to a bone (figs. 10-11), the system comprising an augment 26-30 (figs. 3a-3e, and 8-11) extending from a first end portion 31, 32, 33, 37, 38 to a second end portion (portions opposite the first end portion) and having a first surface (top or bottom) and a second surface opposite the first surface (the other of top or bottom), the first end portion including a first portion of a locking mechanism (see the dovetail shape in figs. 3a-3e), and a shell 2 having first thickness defined between a first shell surface (considered the 
Regarding claim 2, see figs.3a-7b, col.4, ll.65-67, and col.5, ll.26-27 for the complementary shapes of the recess and the first end portion.
Regarding claim 41, Tornier discloses an acetabular shell and augment system for attachment to a bone, the system comprising an augment 26-30 (figs. 3a-3e, and 8-11) extending from a first end portion 31, 32, 33, 37, 38,  to a second end portion (portion opposite the first end portion) and having a first surface (top or bottom) and a second surface (the other of the top or bottom) opposite the first surface, the first end portion including a first portion of a locking mechanism (see the dovetail shape in figs. 3a-3e), and a shell 2 extending from a rim 6 to an apex portion 15 (fig.2), the shell having first thickness defined between a first shell surface (considered the outer surface) and a second shell surface (considered the inner surface), the shell including a second portion 14 of the locking mechanism, wherein the second portion of the locking mechanism is a recess that extends into the first shell surface from the rim towards the apex portion (figs.1-2 show the recess 14 extending from the top surface toward the apex), and wherein the first portion of the locking mechanism and the second portion of the locking mechanism are adapted to move relative to one another to cause a change in state from an unlocked state to a locked state to fixedly couple the augment to the shell (col.4, ll.57-60, col.5, ll.1-4, and col.5, ll.43-49 disclose that the components are wedged together).
Regarding claim 42, see figs.3a-7b, col.4, ll.65-67, and col.5, ll.26-27 for the complementary shapes of the recess and the first end portion.
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 43, 44, and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Tornier as applied to claims 1, 41, and 45 above, and further in view of Hess et al. 2013/0304067 (hereafter referred to as Hess). Tornier discloses the invention substantially as claimed and as discussed above, however, Tornier discloses a wedge-style locking mechanism and does not disclose that the first end portion comprises a portion of a ratchet-style locking mechanism having a pawl adapted to engage teeth in the recess, wherein the teeth extend away from an inner surface of the recess.
Hess teaches a bone augment/plate, in the same field of endeavor, wherein a first dovetail shaped male end portion 1329 comprises a ratchet-style locking mechanism having a pawl 1383 adapted to engage teeth 1382 in a complementary dovetail shaped female portion 1327 having a recess, wherein the teeth 1382 extend away from an inner surface of the recess (fig.26) for the purpose of deterring the components from separating once they are engaged (par.85).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the ratchet-style locking mechanism taught by Hess for the wedge-style locking mechanism of Tornier since they are each functionally equivalent mechanisms for securing linearly moveable components together. The ratchet-style locking mechanism taught by Hess has the .
Claims 6, 15-17, 47, and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Tornier as applied to claims 1 and 41 above, and further in view of Wagner 5,314,490 (hereafter referred to as Wagner). Tornier discloses the invention substantially as claimed and as discussed above. Tornier further disclose that the augment further comprises a first mounting element and a second mounting element (mounting elements are considered portions of the augment comprising an opening 40, 42), each of the first and second mounting elements having an opening 40, 42 (figs. 3e, 3d, 10, and 11) extending through the augment from the first surface to the second surface wherein each of the first and second mounting elements are adapted to be fixed to the bone (col.5, ll.28-30 and ll.33-37 disclose the openings receive screws for attaching to bone). While Tornier discloses the invention substantially as claimed, Tornier does not disclose a contourable portion located between the first and second mounting elements, wherein the contourable portion has a contourable portion thickness defined between the first surface and the second surface, wherein the mounting element has a mounting element thickness defined between the first surface and the second surface wherein the contourable portion thickness is less than the mounting element thickness, wherein the contourable portion is more bendable than the mounting element, wherein the contourable portion is located between the first end portion and the mounting element, wherein the contourable portion is located between the mounting element and the second mounting element, or wherein the contourable portion is a first extension contourable portion, the augment further comprising a second extension contourable portion, wherein the first and second extension contourable portions are spaced apart and joined to one another by a contourable crossmember.
Wagner teaches an acetabular shell, in the same field of endeavor, wherein a flange 5 of the shell comprises a contourable portion 7, 8 located between first and second mounting elements, 

    PNG
    media_image1.png
    422
    772
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the augment of Tornier to include the mounting elements and contourable portions that are thinner and more bendable than the mounting elements as taught by Wagner in order to allow for the surgeon to be able to bend the augment in predetermined directions such that the augment may be customized to a patient’s bone.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Tornier in view of Wagner as applied to claim 15 above, and further in view of Hess. Tornier in view of Wagner discloses the invention substantially as claimed and as discussed above but Tornier discloses a wedge-style locking mechanism and does not disclose that the first end portion comprises a portion of a ratchet-style locking mechanism having a pawl adapted to engage teeth in a receptacle of the acetabular shell.
Hess teaches a bone augment/plate, in the same field of endeavor, wherein a first dovetail shaped male end portion 1329 comprises a ratchet-style locking mechanism having a pawl 1383 adapted to engage teeth 1382 in a complementary dovetail shaped female portion 1327 having a recess (fig.26) for the purpose of deterring the components from separating once they are engaged (par.85).
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Masini 6,306,173 teaches augments comprising mounting elements and contourable portions. Selman 5,336,224 teaches thicker mounting elements connected by thinner contourable portions. Dong et al. 2005/0288793 discloses a bendable augment having mounting elements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan Wolf whose telephone number is (571) 270-3071.  The examiner can normally be reached on Monday-Friday 9:00am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jennifer Dieterle, at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MEGAN Y WOLF/Primary Examiner, Art Unit 3774